UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2011 AMERIANA BANCORP (Exact name of registrant as specified in its charter) Indiana 0-18392 35-1782688 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2118 Bundy Avenue, New Castle, Indiana 47263-1048 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (765) 529-2230 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of Ameriana Bancorp was held on May 19, 2011. (b)The matters considered and voted on by the shareholders at the annual meeting and the vote of the shareholders were as follows: 1.The following individuals were elected as directors, each for a three-year term, by the following vote: Name Shares Voted For Votes Withheld Charles M. (Kim) Drackett, Jr. Richard E. Hennessey Ronald R. Pritzke There were 952,800 broker non-votes in the election of directors. 2.The appointment of BKD llp as independent registered public accounting firm for the fiscal year ending December 31, 2011 was ratified by the shareholders by the following vote: Shares Voted For Shares Voted Against Abstentions There were no broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERIANA BANCORP Date: May 19, 2011 By: /s/Jerome J. Gassen Jerome J. Gassen President and Chief Executive Officer
